Exhibit 10.11

EMPLOYMENT AGREEMENT

AMENDMENT #1

 

This Employment Agreement Amendment #1 (“Amendment #1”) is entered into as of
March 13, 2008, by and between TRINITY CAPITAL CORPORATION, a New Mexico
corporation (“Trinity”), LOS ALAMOS NATIONAL BANK, a national banking
association (“LANB”), TITLE GUARANTY & INSURANCE COMPANY, a New Mexico
corporation (“Title Guaranty”), each with their principal offices in Los Alamos,
New Mexico (collectively, the “Companies”), and WILLIAM C. ENLOE (“Enloe”), and
describes the terms and conditions modifying the Employment Agreement (the
“Employment Agreement”) between Companies and Enloe dated January 16, 2007.

WHEREAS, Companies entered into the Employment Agreement believing it to be in
their best interests that Enloe continue to be employed by the Companies on the
terms and conditions contained therein and Enloe was willing to be so employed;
and

 

WHEREAS, the Parties wish to modify certain terms and conditions of the
Employment Agreement as provided herein to comply with recent changes in the
laws and regulations and to include terms reflecting its practice with regard to
Enloe’s Company automobile and related expenses.

 

NOW, THEREFORE, in consideration of the mutual promises and upon the terms and
conditions set forth below, the parties agree as follows:

 

 

1.

Automobile, Expenses and Insurance: Section C.4.c. of the Employment Agreement
is hereby amended and restated to provide for the following Fringe Benefits as a
portion of Mr. Enloe’s Compensation:

 

c.

Automobile, Expenses and Insurance. LANB shall provide an automobile for use by
Enloe during the term of the Employment Agreement. As the automobile shall be
considered an expense of LANB, any personal usage of the automobile by Enloe
will be charged to his personal account. LANB and Enloe agree to designate
one-half (1/2) of the monthly lease payments as compensation to LANB for Enloe’s
personal usage of the automobile and that such payments will be deducted from
Enloe’s after-tax pay. LANB will be responsible for the lease and associated
fees of the automobile, licensing and taxes, general repair, maintenance and
gas. Enloe will purchase all gas for personal usage. Enloe shall be covered
under Trinity’s insurance for all automobile insurance deemed necessary under
the laws of the State of New Mexico.

 

2.

Expenses: Section C.4.d. of the Employment Agreement is hereby modified to
provide that all reimbursement of expenses shall occur by the end of the year
following the year in which such expenses were incurred. Any request for
reimbursement past this time period will not be paid.

 

 



Employment Agreement Amendment #1

William C. Enloe

Page 2 of 3

 

 

 

3.

Cure Period: Section D.6.b. of the Employment Agreement is hereby modified to
provide Enloe must provide any advance written notice of this intention to
terminate his employment pursuant to a Detrimental Change in Duties within
ninety (90) days of the initial occurrence of such a condition. In addition,
Trinity, or its successor, shall have thirty (30) days to cure the condition
specified in such notice of Detrimental Change in Duties.

 

 

4.

Definition of “Specified Employee”: The following definition shall be added to
Section D.9. of the Employment Agreement to define the term “specified
employee”:

A Specified Employee is defined as:

An employee who, at any time during the plan year, is—

(i) an officer of the employer having an annual compensation greater than
$130,000,

(ii) a 5-percent owner of the employer, or

(iii) a 1-percent owner of the employer having an annual compensation from the
employer of more than $150,000.

For purposes of clause (i), no more than 50 employees (or, if lesser, the
greater of 3 or 10 percent of the employees) shall be treated as officers. In
the case of plan years beginning after December 31, 2002, the $130,000 amount in
clause (i) shall be adjusted at the same time and in the same manner as under
section 415(d) of the Internal Revenue Code, except that the base period shall
be the calendar quarter beginning July 1, 2001, and any increase under this
sentence which is not a multiple of $5,000 shall be rounded to the next lower
multiple of $5,000. For purposes of determining the number of officers taken
into account under clause (i), employees described in section 414(q)(5) of the
Internal Revenue Code shall be excluded.

 

 

5.

Separation of Service: The following subsection shall be added as Section D.12
of the Employment Agreement:

 

12.

Separation of Service. Termination of Enloe’s employment shall be deemed to
occur only where such termination satisfies the definition of a “separation of
service” as defined under Section 409A of the Internal Revenue Code of 1986, as
amended from time to time.

 

 

6.

Section 409A: The following section shall be added as section J of the
Employment Agreement:

 

J.

Section 409A. It is intended that this Agreement shall comply with the
provisions of Code Section 409A and the Treasury regulations relating thereto so
as not to subject Enloe to the payment of additional taxes and interest under
Code Section 409A. In furtherance of this intent, this

 



Employment Agreement Amendment #1

William C. Enloe

Page 3 of 3

 

 

Agreement shall be interpreted, operated and administered in a manner consistent
with these intentions, and to the extent that any regulations or other guidance
issued under Code Section 409A would result in Enloe being subject to payment of
additional income taxes or interest under Code Section 409A, the Parties agree
to amend this Agreement to maintain to the maximum extent practicable the
original intent of this Agreement while avoiding the application of such taxes
or interest under Code Section 409A.

 

IN WITNESS WHEREOF, the Companies have caused this Employment Agreement
Amendment #1 to be executed by its duly authorized officer and William C. Enloe
has hereunto signed this Amendment #1 on the date first above written.

 

WILLIAM C. ENLOE

TRINITY CAPITAL CORPORATION

 

_/s/ William C. Enloe                                                        
 /s/ Robert P. Worcester                                 

William C. Enloe

By:

Robert P. Worcester

 

 

Its:

Compensation Committee Chair

 

 

 

 

 